Title: To George Washington from Reuben Gilder, 3 January 1791
From: Gilder, Reuben
To: Washington, George



Sir
Baltimore, Janu[a]ry 3d 1791

A Law having passed Congress for the Establishment of Hea[l]th-Offices in the different Ports, Your Memorialist begs leave to be considered by your Excellency as an Applicant for the Office of Physician for the Port of Baltimore; and is encouraged to make this Application from the length of his Services

during the late War, the many hardships he endured, and the Prime of his life that he spent during that Service. Your Memorialist from these circumstances fondly hopes your Excelly will be pleased to grant him the Prayer of his Memorial, and remains your Excelly’s most obedt & very hble Servt

R. Gilder

